Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 37 already recites that the measurer tape opening is exposed between the second interconnecting member and the locking portion, which inherently requires a first opening defined between the interconnecting member and the bottom portion and merely naming the part forming the opening as the front edge of the bottom portion does so does not provide any additional limitation to the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,170,082 to Moreau (Moreau) in view of U.S. Patent Publication #2004/0033788 to Price (Price).
With Respect to Claim 37  
Moreau discloses a case configured to hold a tape measurer having a housing with first and second side surfaces, front and rear surfaces, upper and lower surfaces, a measuring tape opening and a lock mechanism in the front surface, and a belt clip on the first side surface, the case comprising: a shell having a bottom portion (130), a first side portion (116) and a second side portion (the other 116) extending upwardly from the bottom portion (they will do so when appropriately oriented), the first side portion having a first main portion and a first extended rear portion (noting 106 or 108) and the second side portion having a second main portion and a second extended rear portion (noting the other of 106 and 108), the first and second extended rear portions defining a rear opening therebetween, the first extended rear portion having a first through-hole (136); and first (118) and second (124) interconnecting members extending between the first and second side portions of the shell, each interconnecting member having one end connected to the first side portion and another end connected to the second side portion, wherein the shell is configured to hold the tape measurer with the first 
; but does not disclose the second extended rear portion having a second through-hole, and secures the tape measurer facing perpendicular to the axis between the insertion opening and the bottom portion rather than parallel to this axis and so does not disclose the shell configured to hold the tape measure such that the first interconnecting member extending across the upper surface of the tape measurer, the bottom portion adjacent the lower surface of the tape measurer, the lock mechanism situated and exposed between the first and second interconnecting members, the measuring tape opening exposed between the second interconnecting member and the bottom portion, and also does not disclose wherein the shell is configured to hang under force of gravity via the first and second through-holes, and the rear surface of the tape measurer at a higher elevation than the front surface.
However, Price discloses a similar case including first and second side portions extending upwardly from a bottom portion and each having a main portion and extended rear portion (noting portion with through holes), the first and second side portions defining a rear opening therebetween, the extended rear portions each having a corresponding through-hole (17) and a ring/clip (15) extending through both through-holes to secure the rear opening closed, similar to the way the ring of Moreau attaches via an opening on each side portion to secure its rear opening closed.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Price, to replace the ring strap (144) and ring (134) of Moreau with a through-hole and ring/clip as taught by Price (for clarity, either a ring like that of Moreau but passing through both openings like the clip of Price, or a clip as taught by Price or any other suitable art known ring/clip structure), in order to simplify construction, to allow for removal of the ring/clip for repair/replacement/cleaning, and/or as a mere substitution of one art known attachment means for another.
It would further have been obvious to one of ordinary skill in the art before the filing date of this application to modify the holder to secure the tape measurer in a downward facing direction, in order to make it easier to measure vertically oriented objects/structures while worn, to make it easier to pull the tape measure out one handed (as in this orientation the hanging structure will provide a brace for removal while forward pulling of the original design requires a hand to hold it or pulling it significantly forward until movement of the carrier stops before the tape measure will come out), to protect the lock and measuring tape structure from potential impacts from the front, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). For clarity, this modification merely involves moving the interconnecting member (124) to be opposite the entrance opening and moving 118 in its place or adding a similar interconnecting structure there. With this modification, the combination meets all of the limitations of the claim.
With Respect to Claim 38  
The case of claim 37 wherein the first extended rear portion has a first apex and the second extended rear portion has a second apex (i.e. the highest part when hanging down is an apex of each extended rear portion).
Alternately, although Examiner maintains that the structure has apexes to the extent broadly claimed, it would have been obvious to one of ordinary skill in the art before the filing date of this application, to form the first rear portion in a trapezoidal shape having an apex similar to the shape of the second portion, in order to improve aesthetic appeal, save on materials cost (as there is no particular benefit to the extra material forming a square instead of trapezoidal/generally triangular shape, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 39  
The case of claim 37, wherein the bottom portion has a rear edge and the first and second extended rear portions extend past the rear edge of the bottom portion (see e.g. FIG. 3).  
With Respect to Claim 40  
The case of claim 37, further comprising a fastener configured to extend through the first and second through-holes in traversing the rear opening to releasably couple the first and second extended rear portions (per Price).  
With Respect to Claim 41  
The case of claim 40, further comprising a tether connected to the fastener (Moreau discloses attaching a tether to the ring, and the clip of price is also capable of this use and it is obvious to connect the tether to the clip for the same purpose).  
With Respect to Claim 42  
The case of claim 37, wherein the bottom portion has a front edge, and a first opening is defined between the interconnecting member and the front edge of the bottom portion, the first opening configured to expose the measuring tape opening of the tape measurer.  
With Respect to Claim 43  
The case of claim 37, but does not disclose wherein the shell includes a first grommet in the first through-hole and a second grommet in the second through- hole.  
However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that it is known to strengthen through-holes and similar openings, particularly those used to attach clips and similar connectors, by adding grommets in the through-holes/openings, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to add grommets to each through-hole for this purpose.
With Respect to Claim 44  
The case of claim 38, wherein the first through-hole is adjacent the first apex and the second through-hole is adjacent the second apex (they are adjacent to the extent claimed).  
	Alternately, although Examiner maintains the position that the central location is adjacent (i.e. near) to the apex to the extent claimed, it would have been obvious to one of ordinary skill in the art before the filing date of this application to move the through-holes nearer the top/apex in order to allow the structure to hang lower and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04) or a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), or to make the extension portions smaller in order to save on material and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
With Respect to Claim 45  
The case of claim 37, wherein the shell includes one material of lesser elasticity and another material of greater elasticity (It is disclosed that any portion or all of the holder may be made of stretchable material, which inherently discloses or alternately clearly renders obvious making some portions of the shell out of elastic material and other portions of the shell out of inelastic material which produces a shell including one material of lesser elasticity and another material of greater elasticity).  
With Respect to Claim 46  
The case of claim 37, wherein the first side portion includes one material of lesser elasticity and another material of greater elasticity (It is disclosed that any portion or all of the holder may be made of stretchable material, which inherently discloses or alternately clearly renders obvious making part of the first side portion out of elastic material and another portion of the first side portion out of inelastic material which produces a shell including one material of lesser elasticity and another material of greater elasticity).  
With Respect to Claim 47  
The case of claim 37, wherein the first side portion has a first front edge and a first top edge, the second side portion has a second front edge and a second top edge, the interconnecting member extends between the first front edge and the second front edge, and a second interconnecting member extends between the first top edge and the second top edge.  
With Respect to Claim 48  
The case of claim 37, wherein each interconnecting member includes an elastic material (it is disclosed that any portion or all of the holder may be made of stretchable material, which inherently discloses or alternately clearly renders obvious making the interconnecting member out of/including an elastic material).  
With Respect to Claim 49  
A case configured to hold a tape measurer having a housing with first and second side surfaces, front and rear surfaces, upper and lower surfaces, a measuring tape opening and a lock mechanism in the front surface, and a belt clip on the first side surface, the case comprising: a shell having a bottom portion (130), a first side portion (116) and a second side portion (the other 116) extending upwardly from the bottom portion, the first side portion having a first extended rear portion (106 or 108), a first front edge, a first top edge, a first rear edge, the second side portion having a second extended rear portion (the other of 106 and 108), a second front edge, a second top edge, a second rear edge, the first side portion and the second side portion being detached from each other with the exceptions of a first interconnecting member (118 as modified) connecting the first and second front edges and a second interconnecting member (124 as modified) connecting the first and second top edges, wherein the shell is configured to hold the tape measurer with the first interconnecting member extending across the upper surface of the tape measurer, the second interconnecting member extending across the front surface of the tape measurer between the lock mechanism and the measuring tape opening (per obvious rearrangement of parts, see the rejection of claim 1 for details), the lock mechanism situated and exposed between the first and second interconnecting members, the measuring tape opening exposed between the second interconnecting member and the bottom portion, the first and second extended rear portions extending past the rear surface of the tape measurer, and wherein the shell is configured to hang under force of gravity via a first through-hole in the first extended rear portion and a second through-hole in the second extended rear portion (one through-hole per Moreau and the other per Price), with the first and second extended rear portions at a higher elevation than the first and second main portions, and the rear surface of the tape measurer at a higher elevation than the front surface (per obvious rearrangement of parts to allow hanging in this direction).
Claims 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,170,082 to Moreau (Moreau) in view of U.S. Patent Publication #2004/0033788 to Price (Price) as applied to claim 37 above, and further in view of U.S. Design Patent #D692,664 to Rashid (Rashid) or U.S. Patent Publication #2007/0235493 to Fortson (Fortson).
With Respect to Claim 38  
As an alternative to the rejection of claim 38 above using Moreau in view of Price alone, Rashid discloses forming a case for containing an item with first and second side portions each having an extended rear portion being generally triangular and defining a rear opening therebetween (FIGS. 1-3); Fortson discloses a similar case including two side portions defining a rear opening therebetween, and one side portion including an extended rear portion which is generally triangular and includes a through-hole for hanging via a lanyard.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Rashid or Fortson, to form the first and second rear portion in a generally triangular shape having an apex, in order to improve aesthetic appeal, save on materials cost (as there is no particular benefit to the extra material forming a square instead of trapezoidal/generally triangular shape, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 44
As an alternative to the rejection of claim 44 above using Moreau in view of Price alone, Fortson or Rashid disclose forming openings nearer the apex of each of the extended rear portions, providing further evidence of the obviousness of or motivation to make that modification.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,170,082 to Moreau (Moreau) in view of U.S. Patent Publication #2004/0033788 to Price (Price) as applied to claim 37 above, and further in view of U.S. Patent Publication #2004/0218758 to Kohli (Kohli).
With Respect to Claim 46  
As an alternative to the rejection of claim 44 above using Moreau in view of Price alone, Kohli discloses forming a case with a first side portion (10) including a first interconnecting strip (4) formed from an elastic material in order to make the case/side portion elastic to hold a larger variety of item, which provides further evidence of the obviousness of or motivation to form the first side portion including one material of lesser elasticity and another material of greater elasticity as claimed (for clarity, although Kohli does not explicitly state that the rest of the side portions are less elastic, the disclosure that the side portions are elastic due to the addition of the elastic strip inherently indicates this).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,101,837 in view of Moreua, either alone or also in view of Kohli, Price, Fortson, and/or Rashid. Although the claims are not identical, the claims of the ‘837 patent provide for a pouch similar to that claimed and including access openings, but do not disclose access openings in the claimed locations, and does not detail particular contents the pouch holds and so does not clearly disclose the functionality of holding a tape measurer; however, Moreau discloses using a similar pouch to hold a tape measurer and including openings for the tape measurer similar to those claimed (albeit in a slightly different tape measurer orientation) which renders obvious forming the pouch to hold a tape measure, and holding the tape measurer as claimed is obvious for similar reasons to those provided for in the rejection of claim 1 above; the other limitations of the claims are disclosed by or obvious over the ‘837 patent and/or Moreau, either alone or also in view of the teachings of the other secondary references (see the rejections above for details of what the secondary references teach and how they would render obvious the claimed subject matter). 
Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are largely not persuasive.
Examiner notes that some objections and rejections were overcome by the amendment, and as those objections/rejections are not present in this office action, they will not be further addressed.
In response to applicant's argument that Price, Fortson, Rashid, and Kohli are nonanalogous art (this appears to be the intent of the argument that Moreau is the only cited reference directed to a holder for a tape measurer), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field of applicant’s endeavor is holders/carriers for objects or, even if the field were to be deemed limited specifically to tape measurer holders, the other prior art references are clearly reasonably pertinent to the particular problem with which the applicant was concerned as features from holders for other objects would naturally lend themselves to holders for tape measurers (e.g. many holder features such as hanging structures, closures, suitable materials and their properties, etc. of one holder are also relevant to most other holders). 
In response to applicant's arguments against the references individually (e.g. general statements that the references don’t disclose features for which they are not used), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s arguments with respect to Moreau and its parts designed to hold the tape measurer in a forward facing rather than downward facing direction, see the rejection above for details of how the prior art renders obvious the claimed subject matter. It is noted that this mechanically trivial modification results in the first interconnecting member being configured to extend across the upper surface, the first and second extended rear portions extending past the rear surface of the tape measurer, and the case configured to hang with the rear surface of the tape measurer at a higher elevation than the front surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734